         Case 5:19-cv-00718-PRW Document 21 Filed 03/12/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and                               )
JEFFREY COVINGTON,                                )
                                                  )
Plaintiffs,                                       )
                                                  )
v.                                                )      Case No. 19-cv-00718-PRW
                                                  )
CSAA FIRE AND CASUALTY                            )
INSURANCE, d/b/a AAA FIRE AND                     )
CASUALTY INSURANCE COMPANY,                       )
INC.,                                             )
                                                  )
Defendant.                                        )

                       NOTICE OF DEPOSITION SUBPOENA

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 45, Defendant CSAA

Fire & Casualty Insurance Company will take the deposition of Ian Rupert on March 27,

2020, beginning at 10:00 a.m. in the offices of Shelton Walkley Mackey, 7701 South Western

Avenue, Suite 201, Oklahoma City, Oklahoma 73139. A copy of the Deposition Subpoena to

be issued for the subject deposition is attached hereto as Exhibit 1.

       The deposition will continue from day-to-day until completed, subject to such

adjournment as may be agreed upon by counsel. The deposition will be taken before a

certified shorthand reporter authorized by law to administer oaths and will be recorded by

stenographic means.




                                              1
        Case 5:19-cv-00718-PRW Document 21 Filed 03/12/20 Page 2 of 2




       Dated: March 12, 2020.


                                        s/Joshua K. Hefner
                                        Gerard F. Pignato, OBA No. 11473
                                        Matthew C. Kane, OBA No. 19502
                                        Joshua K. Hefner, OBA No. 30870
                                        RYAN WHALEY COLDIRON JANTZEN PETERS
                                         & WEBBER PLLC
                                        400 N. Walnut Avenue
                                        Oklahoma City, OK 73104
                                        Telephone: (405) 239-6040
                                        Facsimile: (405) 239-6766
                                        Emails: jerry@ryanwhaley.com
                                                mkane@ryanwhaley.com
                                                jhefner@ryanwhaley.com


                           CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020 I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:


Douglas J. Shelton
Erica R. Mackey



                                        s/Joshua K. Hefner
                                        Joshua K. Hefner




                                           2
